                                                                          FILED IN THE

 1                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 2                                                                Jul 14, 2021
 3                                                                   SEAN F. MCAVOY, CLERK



 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 UNITED STATES OF AMERICA,
10              Plaintiff,                        No. 1:15-CR-2071-SAB-1
11              v.
12 JUAN CARLOS AYALA-MARTINEZ,                    ORDER DENYING
13              Defendant.                        DEFENDANT’S MOTION FOR
14                                                SENTENCE REDUCTION
15
16        Before the Court is Defendant’s Motion for Sentence Reduction Under 18
17 U.S.C. § 3582(c)(1)(A), Compassionate Release and the First Step Act, ECF No.
18 360. The United States is represented by Benjamin Seal. Defendant is representing
19 himself. The motion was heard without oral argument.
20        In 2015, Defendant plead guilty to Conspiracy to Distribute
21 Methamphetamine, resulting in a sentence of 120 months custody and 4 years
22 supervised release. Defendant is presently incarcerated at CI Reeves III, a
23 contracted correctional institution, operated by a private corporation in Pecos,
24 Texas. Having reviewed the motion, the United States’ Response, and the relevant
25 law, the Court denies the Defendant’s motion.
26 //
27 //
28 //
        ORDER DENYING DEFENDANT’S MOTION FOR SENTENCE
        REDUCTION ~ 1
 1                                 Motion Standard
 2    18 U.S.C. § 3582(c)(1)(A) states:
 3       The court, upon motion of the Director of the Bureau of Prisons, or
 4       upon motion of the defendant after the defendant has fully exhausted
         all administrative rights to appeal a failure of the Bureau of Prisons to
 5       bring a motion on the defendant’s behalf or the lapse of 30 days from
 6       the receipt of such a request by the warden of the defendant’s facility,
         whichever is earlier, may reduce the term of imprisonment (and may
 7       impose a term of probation or supervised release with or without
 8       conditions that does not exceed the unserved portion of the original
         term of imprisonment), after considering the factors set forth in
 9       section 3553(a) to the extent that they are applicable, if it finds that-
10       (i)    extraordinary and compelling reasons warrant such a reduction;
                or
11       (ii) the defendant is at least 70 years of age, has served at least 30
12              years in prison, pursuant to a sentence imposed under section
                3559(c), for the offense or offenses for which the defendant is
13              currently imprisoned, and a determination has been made by the
14              Director of the Bureau of Prisons that the defendant is not a
                danger to the safety of any other person or the community, as
15              provided under section 3142(g);
16              and that such a reduction is consistent with applicable policy
                statements issued by the Sentencing Commission.
17
18       USSG § 1B1.13, cmt. n.1, provides four categories of “Extraordinary and
19 compelling reasons,” that would meet the requirements of § 3582(c) if Defendant
20 is not a danger to the safety of any other person or to the community:
21
         (1) Medical Condition of the Defendant
22            (i) The defendant is suffering from a terminal illness
23            (ii) The defendant is
                   • suffering from a serious physical or medical condition;
24                 • suffering from suffering from a serious functional or cognitive
25                    impairment; or
                   • experiencing deteriorating physical or mental health because of
26                    the aging process
27                 that substantially diminishes the ability of the defendant to provide
                   self-care within the environment of a correctional facility and from
28
     ORDER DENYING DEFENDANT’S MOTION FOR SENTENCE
     REDUCTION ~ 2
 1                  which he or she is not expected to recover.
 2        (2) Age of the Defendant. The defendant (i) is at least 65 years old; (ii) is
          experiencing a serious deterioration in physical or mental health because of
 3        the aging process; and (iii) has served at least 10 years or 75 percent of his
 4        or her term of imprisonment, whichever is less.
          (3) Family Circumstances
 5              (i) The death or incapacitation of the caregiver of the defendant's minor
 6              child or minor children.
                (ii) The incapacitation of the defendant's spouse or registered partner
 7              when the defendant would be the only available caregiver for the
 8              spouse or registered partner.
          (4) Other Reasons. As determined by the Director of the Bureau of Prisons,
 9        there exists in the defendant's case an extraordinary and compelling reason
10        other than, or in combination with, the reasons described in subdivisions (A)
          through (C).
11
12        Recently, in United States v. Aruda, the Ninth Circuit held that because the
13 Sentencing Commission has not updated § 1B1.13 since the First Step Act
14 amended § 3582(c)(1)(A), “[t]he Sentencing Commission’s statements in USSG §
15 1B1.13 may inform a district court’s discretion for USSG § 3582(c)(1)(A) motions
16 filed by a defendant, but they are not binding.” 993 F.3d 797, 802 (9th Cir. 2021).
17                                      Discussion
18        Here, it appears that Defendant has exhausted his administrative remedies
19 and the United States is not challenging the exhaustion requirement.
20       Defendant argues extraordinary and compelling reasons exist because he is
21 suffering from a serious physical or medical condition or may suffer from such a
22 condition if he contracts COVID-19 in prison. He asserts that his health conditions
23 make him more vulnerable to serious complications from COVID-19 than a
24 healthy person, although he does not explain what those specific health conditions
25 are. He also relies on the susceptibility of inmates to COVID infection due to
26 prison conditions.
27        Here, the Court declines to exercise its discretion to grant Defendant’s
28 motion. Defendant provided minimal evidence regarding his own health condition
    ORDER DENYING DEFENDANT’S MOTION FOR SENTENCE
    REDUCTION ~ 3
 1 and risks and did not identify any specific health concerns that would constitute
 2 extraordinary or compelling circumstances. Furthermore, the susceptibility of
 3 inmates to COVID infection due to prison conditions does not establish an
 4 extraordinary and compelling reason for sentence reduction. Finally, although
 5 USSG § 1B1.13 is not binding on the Court, the fact that Defendant meets none of
 6 the four categories is persuasive evidence that Defendant is not entitled to a
 7 sentence reduction.
 8        Accordingly, IT IS HEREBY ORDERED:
 9        1. Defendant’s Motion for Sentence Reduction Under 18 U.S.C. §
10 3582(c)(1)(A), Compassionate Release and the First Step Act, ECF No. 360, is
11 DENIED.
12        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
13 this Order and provide copies to Defendant and counsel.
14        DATED this 14th day of July 2021.
15
16
17
18
19
                                     Stanley A. Bastian
20                           Chief United States District Judge
21
22
23
24
25
26
27
28
     ORDER DENYING DEFENDANT’S MOTION FOR SENTENCE
     REDUCTION ~ 4
